Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome.
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive.  Therefore, the art rejections have been modified to meet the current recitation, are repeated, and this action is made final.
In particular, Applicant argues for claim 1 by stating that the holes identified in Figure 3 of Saveski do not provide for lower second recessed portions that are “ ‘recessed upward from the lower end of the cross member’.”  However, as set forth in the body of the rejection below, the lower end of the cross member is interpreted as including any points in a lower quarter of the cross member such that the structure forming the holes identified as lower second recessed portions extending in a plane of the cross member having a vertical aspect is indeed recessed upward from points in the lower end, i.e. from the lower end.
Applicant argues for claim 13 by stating that the holes are “ ‘smaller in width than the upper second recessed portion’.”  However, this argument is based on a narrow interpretation of the term width, whereas the structure defining the holes of the lower recessed portion and the structure defining the upper recessed portions each provide a range of widths between the narrowest width to the widest width of each of the lower 


    PNG
    media_image1.png
    372
    781
    media_image1.png
    Greyscale

 
Applicant argues for claim 18 by stating “the right and left beads … are separated from the center bead[s],” and that the reinforcement portions formed by the beads thus “do not ‘continuously extend[] from the center portion of the cross member’.”  However, there is a bent portion of the cross member that by its bent structure inherently provides reinforcement, and which bent portion interconnects the beads, as illustrated in the marked-up copy of Figure 3 of Saveski below, which includes a line that continuously follows the reinforcement structure that provides the reinforcement portion all the way across the cross member.


    PNG
    media_image2.png
    285
    517
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11, 13-14, 16-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saveski (US 2012/0193965) in view of Fujita (US 2015/0210195).
Saveski shows most of the details as set forth in the previous Office Action, including the cross section with reinforcement, but lacks the cross member being fixed to a tubular or closed cross sectional upper portion of backrest frame. 

It would have been obvious to either form the upper backrest frame of Saveski with a tubular closed cross section or to have replaced the upper portion of the backrest frame with an upper frame member as taught by the tubular cross sectioned upper frame member of Fujita because doing so would provide greater strength in sides of the upper backrest frame, as is well-known with such tubular or closed cross sectional structures.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.     A seat frame of a vehicle seat, comprising:
an upper frame forming an upper portion of a seat back frame (Figure 3); [[and]] 
side frames that are arranged below the upper frame and on right and left sides of the seat back frame, each of the side frames being formed from a plate-shaped member (Figure 3); and
a cross member bridged at the upper frame (cross member bridged between side frame members between arrows associated with numerals 14 and 18 in Figure 3); and 
a headrest attachment portion attached to the upper frame (Figure 3),
wherein the upper frame includes closed cross section portions that are positioned above upper ends of the side frames (an uppermost cross member of Saveski has a box-shaped cross section that is thus closed at multiple portions along its widthwise length—it would have been obvious to continue this closed cross sectional structure down upper 
the cross member includes
right and left end portions in a seat width direction (Figure 3 of Saveski and Figures 2-3 of Fujita), the right and left end portions being fixed to the closed cross section portions of the upper frame (Figure 3 of Saveski and Figures 2-3 of Fujita), 


    PNG
    media_image3.png
    516
    948
    media_image3.png
    Greyscale


a reinforcement portion that is provided between the right and left end portions and at a center between an upper end and a lower end of the cross member in an upper-to-lower direction (as shown in the illustrated copy of Figure 3 of Saveski, above), 

an upper second recessed portion that is different from the first recessed portion, the upper second recessed portion being provided at the upper end of the cross member (as shown in the illustrated copy of Figure 3 below) and recessed downward from the upper end of the cross member (where an upper end is interpreted as comprising any points in an upper quarter, for example, of the cross member such that the upper recessed portions are recessed downward from the upper end), and
a lower second recessed portion that is different from the first recessed portion, the lower second recessed portion being provided at the lower end of the cross member (as shown in the illustrated copy of Figure 3 below) and recessed upward from the lower end of the cross member (where a lower end is interpreted as comprising any points in a lower quarter, for example, of the cross member such that the lower recessed portions are recessed upward from the lower end),


    PNG
    media_image4.png
    501
    1152
    media_image4.png
    Greyscale


the reinforcement portion comprises a protruding portion that protrudes in a seat front-to-rear direction to be formed in a U-shape in a vertical section (where the reinforcement portion comprises ribs formed in the sheet material, which thus present protrusions having U-shaped configurations in a vertical section of the reinforcement portion), and
the upper second recessed portion and the lower second recessed portion are arranged at positions overlapping with each other in the upper-to-lower direction (as shown in the illustrated copy of Figure 3 above).

5.     The seat frame according to claim 1, wherein the cross member is provided with a through-hole (See labels in the illustrated copy of Figure 3 of Saveski above), 
the through-hole is formed at the protruding portion of the reinforcement portion (the through-holes labeled in the illustrated copy of Figure 3 of Saveski, above, are “at” the protruding portions of the reinforcement portion since the through-holes are substantially surrounded by protruding portions forming the reinforcement portion—in fact the flanges surrounding the through-hole are interpreted as part of the reinforcement portion such that the through-holes are literally in the reinforcement portion), and the through-hole is arranged at a position overlapping with the upper second recessed portion and the lower second recessed portion in the upper-to-lower direction (as shown in the illustrated copies of Figure 3 above).


the cross member is provided with a through-hole (the through-holes labeled in the illustrated copy of Figure 3 of Saveski, above).
the protruding portion of the reinforcement portion protrudes forward, 
the through-hole is formed at 
the through-hole is arranged at a position overlapping with the upper second recessed portion and the lower second recessed portion in the upper-to-lower direction (as shown in the illustrated copies of Figure 3 above).

7.     The seat frame according to claim 6, 


With regard to claim 11, Saveski lacks the detail of the cross member being fixed to a front surface of the upper frame.
On the other hand, Fujita shows just such a structure at 36 in Figures 2-3.
It would have been obvious to apply the teaching of Fujita of fixing the cross member on a front surface of the upper member because doing so would provide a stronger connection to deal with the predominantly common rearward forces to be experienced by the seat back and cross member.
11.     The seat frame according to claim 1, wherein

flange portions are provided at an upper end portion and a lower end portion of the fixed portion of the cross member (as shown in Figures 2 and 3 of Fujita and applied in the combination with Saveski—where the simple term “flange” in a broad yet reasonable interpretation means an edge of a sheet material, especially an edge that extends further or in a direction different than adjacent portions of the sheet material.  In this way, the cross member of Saveski formed of sheet material may itself be termed a flange, or any part of it may be considered a flange.  In particular, edges that protrude farther or in a different direction than an adjacent portion of the cross member may be considered a flange.  For all of these interpretations, Saveski shows such a flange by contoured edges that bend away from adjacent portions of the cross member.  As such, the upper and lower recessed portions are at respective portions of the upper flange portion and the lower flange portion, and are at center portions of the cross member, as can be appreciated from Figure 3 of Saveski.  Additionally, laterally outer end portions that bend to match and to be fixed to the upper frame members are also flange portions at upper end portions and lower end portions of the fixed portion of the cross member). 

13.     A seat frame of a vehicle seat, comprising:
an upper frame forming an upper portion of a seat back frame (Figure 3 of Saveski and Figures 2-3 of Fujita); 

a cross member bridged at the upper frame (Figure 3 of Saveski and Figure 2 of Fujita),
wherein the upper frame includes closed cross section portions that are positioned above upper ends of the side frames (Figure 3 of Saveski and Figure 2 of Fujita), 
the cross member includes
right and left end portions in a seat width direction, the right and left end portions being fixed to the closed cross section portions of the upper frame (Figures 2-3 of Fujita as applied in the combination with Saveski), and 
a center portion between the right and left end portions, and 
the center portion of the cross member is curved to protrude backward of the seat further than the right and left end portions of the cross member (the cross member of Saveski appears to include the recited structure, however, Fujita clearly shows the recited structure together with fixing the ends of the cross member on a front surface of the upper frame of the seat back—it would have been obvious to apply the structure of Fujita in the combination with Saveski because doing so would provide the benefit of a stronger connection on a front surface of the upper seat back frame while maintaining a rearwardly positioned center portion of the cross member), 
an upper flange portion and a lower flange portion are respectively provided at an upper end and a lower end of the cross member continuously from the right end portion 
an upper recessed portion and a lower recessed portion are respectively provided at respective portions of the upper flange portion and the lower flange portion provided at the center portion of the cross member (as shown in the illustrated copy of Figure 3 of Saveski, above), and
the upper recessed portion and the lower recessed portion have a same width in the seat width direction and are arranged at positions overlapping with each other in an upper-to-lower direction (as shown in the illustrated copy of Figure 3 of Saveski, below, where it is noted that the upper and lower recessed portions each have a range of widths such that any overlap in the ranges of widths provide “a same width” in the seat width 


    PNG
    media_image1.png
    372
    781
    media_image1.png
    Greyscale


14.     The seat frame according to claim 13, wherein
the cross member is fixed to a front surface of the upper frame (it would have been obvious to apply the structure of Fujita in the combination with Saveski because doing so would provide the benefit of a stronger connection on a front surface of the upper seat back frame while maintaining a rearwardly positioned center portion of the cross member) at a fixed portion of the cross member, and
the upper flange portion and the lower flange portion are respectively provided at an upper end portion and a lower end portion of the fixed portion of the cross member (as shown in Figures 2 and 3 of Fujita and applied in the combination with Saveski—where the simple term “flange” in a broad yet reasonable interpretation means an edge of a sheet 

16.     The seat frame according to claim 13, further comprising:
a headrest attachment portion attached to the upper frame (Figure 3 of Saveski),
wherein the cross member comprises a reinforcement portion that protrudes in a seat front-to-rear direction to be formed in a U-shape in a vertical section (where the reinforcement portion comprises ribs formed in the sheet material, which thus present protrusions having U-shaped configurations in a vertical section of the reinforcement portion), 
the reinforcement portion extends to an outer side of an inner end of the headrest attachment portion in the seat width direction (as shown in Figure 3 of Saveski), and


17.     The seat frame according to claim 13, further comprising:
a headrest attachment portion attached to the upper frame (Figure 3 of Saveski),
wherein the cross member comprises a reinforcement portion that protrudes in a seat front-to-rear direction to be formed in a U-shape in a vertical section (where the reinforcement portion comprises ribs formed in the sheet material, which thus present protrusions having U-shaped configurations in a vertical section of the reinforcement portion), 
the reinforcement portion extends to an outer side of an outer end of the headrest attachment portion in the seat width direction (as shown in Figure 3 of Saveski), and
the reinforcement portion is arranged at a position overlapping with the upper recessed portion and the lower recessed portion in the upper-to-lower direction (the illustrated copy of Figure 3 of Saveski provided in the previous Office Action and included above shows reinforcement features that extend completely across a width of the 

18.     A seat frame of a vehicle seat, comprising:
an upper frame forming an upper portion of a seat back frame (Figure 3 of Saveski and Figures 2-3 of Fujita); 
side frames that are arranged below the upper frame and on right and left sides of the seat back frame, each of the side frames being formed from a plate-shaped member (Figure 3 of Saveski); 
a cross member bridged at the upper frame (Figure 3 of Saveski and Figure 2 of Fujita); and 
[[a]] right and left headrest attachment portions attached to the upper frame (Figure 3 of Saveski), 
wherein the upper frame includes closed cross section portions that are positioned above upper ends of the side frames (an uppermost cross member of Saveski has a box-shaped cross section that is thus closed at multiple portions along its widthwise length—it would have been obvious to continue this closed cross sectional structure down upper portions of the seat back frame or to have replaced the upper portion of the seat back frame with a tubular cross sectioned upper frame, as taught by Fujita for the reasons set forth in the statement of obviousness above), 

right and left end portions in a seat width direction, the right and left end portions being fixed to the closed cross section portions of the upper frame (Figure 3 of Saveski and Figures 2-3 of Fujita), and 
a center portion between the right and left end portions, 
the center portion of the cross member is provided with a reinforcement portion that has a protruding portion protruding in a seat front-to-rear direction to be formed in a U-shape in a vertical section (where the reinforcement portion comprises ribs formed in the sheet material, which thus present protrusions having U-shaped configurations in a vertical section of the reinforcement portion), and


    PNG
    media_image2.png
    285
    517
    media_image2.png
    Greyscale


the reinforcement portion continuously extends from the center portion of the cross member to respective outer sides of respective outer ends of the right and left headrest attachment portions in the seat width direction (as shown in Figure 3 of Saveski, where the continuous aspect is provided in that a continuous line can be drawn along respective reinforcement subportions from one lateral side to the other, including the center portion, without departing from the reinforcement portions such that the reinforcement portion continuously extends from the center portion of the cross member to respective outer sides of respective outer ends of the right and left headrest attachment ortions,and beyond, as illustrated in the copy of Figure 3 of Saveski below).

With regard to claim 19, Saveski lacks the detail of the cross member being fixed to a front surface of the upper frame.
On the other hand, Fujita shows just such a structure at 36 in Figures 2-3.
It would have been obvious to apply the teaching of Fujita of fixing the cross member on a front surface of the upper member because doing so would provide a stronger connection to deal with the predominantly common rearward forces to be experienced by the seat back and cross member.

19.     The seat frame according to claim 18, wherein
the cross member is fixed to a front surface of the upper frame (as shown in Figures 2 and 3 of Fujita and applied in the combination with Saveski) at a fixed portion of the cross member, and
flange portions are provided at an upper end portion and a lower end portion of the fixed portion of the cross member (where the simple term “flange” in a broad yet 

21.     The seat frame according to claim 18, wherein
the cross member is provided with a through-hole (as labeled in the illustrated copy of Figure 3 of Saveski, above), and
the through-hole is formed at the protruding portion of the reinforcement portion (the labeled openings are adjacent or at the reinforcement portion comprised of bends, which meets the recitation of “at” since the structure forming the openings abuts the bent portion forming part of the reinforcement portion—in fact, the flanges surrounding the through-hole are interpreted as part of the reinforcement portion such that the through-holes are literally in the reinforcement portion), and 


22.     The seat frame according to claim 21, wherein
the through-hole, one of the headrest attachment portions, the upper recessed portion and the lower recessed portion are arranged at a same position in the seat width direction in a seat front view (the labeled openings are adjacent or at the reinforcement portion comprised of bends, which meets the recitation of “at” since the structure forming the openings abuts the bent portion forming part of the reinforcement portion—in fact, the flanges surrounding the through-hole are interpreted as part of the reinforcement portion such that the through-holes are literally in the reinforcement portion—the upper second recessed portion and the lower second recessed portion, and the headrest attachment portion are each aligned in upper-to-lower planes with the through-holes when the upper-to-lower planes extend in the fore and aft direction, as made clear by the approximate equidistance between right and left instances of each of the headrest attachment portions, upper second recessed portions, through-holes, and lower second recessed portions).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636